Title: To George Washington from Stephen Moylan and Colonel John Glover, 9 October 1775
From: Moylan, Stephen,Glover, John
To: Washington, George



Sir
Salem [Mass.] 9th October 1775

We were too sanguine in our expectation on saturday, which occasiond Mr Moylan to tell Mr Reed, that one of the Schooners woud be ready for the sea on thursday next it is difficult to procure Carpenters to put them in the necessary order, we therefore think it will be saturday before the first will be ready to sail, on that day we wou’d reccommend to your Excellency to

order the Captain & his Company to set off—on the Wednesday ensuing we have no doubt, but that the other vessell will be properly fitted.
there has some difficultys occurd in the hire of these vessells, relative to the manner in which they shoud be found, it is Customary for them to have but three sails, Mainsail foresail, & Gib. these are sufficient for the Voyages they usually make, the Owners justly remark, that were they to purchass the other sails necessary for the present purpose, the hire of the vessells woud be inadequate to the expence there are many objections made of a Smaller nature which we had no other method of Compromiseing than, agreeing, that on their part, they shall put their vessells in the same good order & Condition, which they woud be obliged to do, were they hired to take in a Cargo for the west indies or elsewhere, & on ours, that what extra expence may accrue from the nature of their present employment, must be a publick Charge.
Colonel Glover has given the strongest proofs of his good oppinion of the Schooner Commanded by Captain Broughton, he has ventured his brother & his favorite son on board of her, however Lest any blame may Lay with him, if any Misfortune shoud happen (which God avert) he will be pleasd to have the Captain & his Company removd to a vessell of better fame for Sailing, we have for this purpose hired a schooner from Mr Stevens of Marblehead, She is noted for her good qualitys, & will be ready to take in the Hannahs Company & Stores in 12 or 14 days the extra Sails &a on board the Later will serve for her, she is taken up on the same terms with the other two, 4/ Stl. ⅌ ton ⅌ month or 5/4 Lawfull money.
Your Excellency may be assured we have used our best diligence in transacting this business, which we will Continue to do in fitting them out appointing Agents, & in every Command You may please to honor us with—We have the honor to be with due respect Your Excellencys most Obedt and Humble Servants

Stephen Moylan
John Glover


P.S. Yesterday afternoon about five ôClock were seen Comeing out of Boston Harbour, & this morning about six ôclock off

Marblehead, two Large ships of War, a Schooner & a sloop, Steering a N.N.E. course, it is apprehended they are goeing to Portsmouth—Mr Moylan will Set out for that place to morrow.

